Citation Nr: 0915171	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  05-19 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1. Whether new and material evidence has been received to 
reopen the previously denied  claim of service connection for 
a left knee replacement.  

2.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
a right knee disorder.  

3.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
a right hip disorder.  

4.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
a claimed left hip disorder.  

5.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
a low back disorder, claimed as a back injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 RO rating decision.  

The Veteran was scheduled to testify before a Veterans Law 
Judge in a hearing at the RO in August 2007, but failed to 
appear.  His request for hearing is accordingly deemed to 
have been withdrawn.  See 38 C.F.R. § 20.704(d).  

The now reopened claims of service connection for right knee, 
hip and back disorders are addressed in the REMAND portion of 
this document and are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The RO previously denied the Veteran's petition to reopen 
claims of service connection for left and right knee 
disorders in a May 2000 rating decision.  In the May 2000 
rating decision, the RO also denied the Veteran's original 
claims of service connection for a right hip, left hip, and 
back disorder.  

3.  The Veteran was notified of the May 2000 rating decision 
in writing, but he did not file a Notice of Disagreement 
(NOD).  

4.  The evidence received since the May 2000 rating decision 
is neither cumulative nor redundant of evidence of record at 
the time of the prior denial, relates to unestablished facts 
necessary to substantiate the claims, and raises a reasonable 
possibility of substantiating the claims.  

5.  The currently demonstrated left knee replacement is shown 
to be necessitated by degenerative joint changes that as 
likely as were due to trauma sustained during service to 
include while performing parachute jumping.  



CONCLUSIONS OF LAW

1.  New and material evidence has been received following the 
May 2000 rating decision to reopen the claims of service 
connection for left knee replacement, a right knee disorder, 
a right hip disorder, a left hip disorder and a back 
disorder.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.102, 3.159, 3.156 (2008).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by a left knee replacement is due to 
disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the favorable disposition, the Board finds that all 
notification and development action needed to render a fair 
decision on the issues on appeal has been accomplished.  


II.  Analysis

Previously, the RO denied service connection for a claimed 
left knee replacement due to injury and a right knee disorder 
in July 1990 and August 1990 rating decisions, based on the 
RO's determination that there was no evidence of a right knee 
injury during service, and no evidence that a left knee 
injury, which they determined existed prior to service, was 
aggravated by active service.  

The Veteran was advised of the denial in August 1990, but did 
not file a timely Notice of Disagreement (NOD).  

Subsequently, in March 2000, the Veteran filed a petition to 
reopen his claims of service connection for right knee injury 
and left knee replacement.  He also filed new claims of 
service connection for a claimed right and left hip injury 
and back injury.  

In a May 2000 rating decision, the RO declined to reopen the 
previously denied claims of service connection for a right 
knee injury and left knee replacement, finding that the newly 
submitted evidence did not show a right knee injury in 
service and did not show continuous post-service treatment 
for the left knee disorder.  

The May 2000 rating decision also denied the Veteran's claims 
of service connection for right hip, left hip and back 
disorders.  The RO determined that the evidence did not show 
an injury during service.  The Veteran was advised of the 
denial in May 2000, but did not file a timely NOD.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Veteran filed the instant petition to reopen his claims 
of service connection in December 2003.  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

As indicated by the regulation cited hereinabove, and by 
judicial case law, "new" evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not duplicative or "merely 
cumulative" of other evidence then of record.  

This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge, 155 F.3d at 
1363.  

In this case, the evidence associated with the claims file 
since the May 2000 rating decision consists of VA treatment 
records, a June 2000 VA examination for nonservice-connected 
pension, and two "buddy" statements.. 

The Board finds that these items are "new" evidence because 
they were not before the adjudicator in May 2000.  The Board 
also finds that the new evidence is "material," because it 
directly addresses the reason the claims were denied in the 
last adjudication in May 2000.  

The Board accordingly finds that new and material evidence 
has been received to reopen the claims of service connection.  


Left knee replacement

The Veteran asserts in this case that his current left 
problem is the result of injury suffered in service when he 
was a paratrooper.  He also reports being treated for the 
condition while serving in Korea.  

The service treatment record shows that the Veteran was 
treated while serving in Korea for left knee complaints of 
swelling for four days in November 1969.  He reported 
injuring the knee while playing basketball before service.  
The impression was that of traumatic arthritis.  Later in 
that month, he was placed of light duty after he reported 
that he had fallen twice on the previous day.  The impression 
was that of  possible arthritis.  When seen in early December 
1969, during service, the Veteran reported having frequent 
locking of the left knee.  The x-ray studies were reported to 
be negative.  The impression was that of possible traumatic 
arthritis.  At the time of the separation examination, the 
Veteran reported that his left knee occasionally locked on 
him.  

A VA medical report dated in June 1998 noted that the Veteran 
had moderate to marked osteoarthritis of both knees.  The VA 
treatment records show that he underwent a total left knee 
replacement in February 1999.  

The Veteran was examined by VA in May 2000 when he reported 
having suffered knee injuries related to parachute jumping.  
He added that his left knee had gotten worse over the years 
and had been replaced in 1999.  He noted that he had worked 
for many years as a store manager.  The diagnoses at that 
time included that of left knee replacement.  

Based on the finding recorded during the Veteran's service, 
the Board finds that the Veteran's left knee replacement was 
due to degenerative joint changes that as likely as not were 
caused by injury sustained in service when he served as a 
paratrooper.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for the left knee replacement is 
warranted.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a left knee replacement, the 
appeal to this extent is allowed.  

Service connection for the left knee replacement is granted.  

As new and material evidence has been received to reopen the 
claim of service connection for right knee disorder, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  

As new and material evidence has been received to reopen the 
claim of service connection for right hip disorder, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  

As new and material evidence has been received to reopen the 
claim of service connection for left hip disorder, the appeal 
to this extent is allowed, subject to further action as 
discussed hereinbelow.  

As new and material evidence has been received to reopen the 
claim of service connection for low back disorder, the appeal 
to this extent is allowed, subject to further action as 
discussed hereinbelow.  





REMAND

The Board's action above reopens the Veteran's claims of 
service connection.  The Board finds that additional 
development is warranted at this point as to certain of the 
reopened claims.

The Veteran has asserted that a parachute jump in November 
1968 caused the claimed disorders.  The record includes two 
statements from "buddies," who wrote that they witnessed 
the Veteran become injured after parachuting in high winds in 
November 1968.  

Currently, the medical evidence of record shows that the 
Veteran's present diagnoses include status post left knee 
arthroplasty, status post right hip arthroplasty, 
degenerative joint disease of the right knee and left hip, 
and lumbosacral strain.  

The Veteran has not, however, been afforded a VA examination 
to determine the relationship between his present disorders 
and his active service.  

Accordingly, the RO should arrange for the Veteran to undergo 
appropriate VA examination(s) at a VA medical facility to 
determine the nature and likely etiology of the claimed right 
and left knee disorders, right and left hip disorders, and 
back disorder.  

The Veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the Veteran 
and death of an immediate family member.  Id.  

If the Veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

Prior to arranging for the Veteran to undergo VA examination, 
the RO should also give the Veteran another opportunity to 
present information and/or evidence pertinent to his present 
claim.  

The RO's notice letter to the Veteran should explain that he 
has a full one-year period to respond.  The RO should also 
request that the Veteran furnish all evidence in his 
possession, and ensure that its letter meets the notice 
requirements of Dingess/Hartman, 19 Vet App 473 (2006), as 
regards the five elements of a claim for service connection, 
as appropriate.  

After providing the appropriate notice(s), the RO should 
attempt to obtain any additional evidence for which the 
Veteran provides sufficient information, and, if needed, 
authorization to obtain that evidence, following the 
procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested above, the RO 
should undertake any other development and/or notification 
action deemed warranted by VCAA prior to adjudicating the 
claims remaining on appeal.   

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to send the Veteran and his 
representative a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, signed 
authorization, to enable it to obtain any 
additional evidence pertaining to the 
remanded claims.  The RO should also 
invite the Veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

The RO should ensure that its notice to 
the Veteran meets the requirements of 
Dingess/Hartman, cited above, with 
respect to the five elements of a claim 
for service connection, as appropriate.  
The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the Veteran responds, the RO 
should assist the Veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2008).  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the Veteran and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

3.  After all records and responses 
received have been associated with the 
claims file or the time period for the 
Veteran's response has expired, the RO 
should arrange for the Veteran to undergo 
a VA examination(s) to determine the 
nature and likely etiology of the claimed 
right knee disorder, the right and left 
hip disorders, and the back disorder.  

The entire claims file must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's entire documented medical 
history and assertions.  

All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  

With regard to the Veteran's claimed right 
knee disorder, left hip disorder, right 
hip disorder and back disorder, the 
examiner should provide a current 
diagnosis and offer an opinion as to 
whether any diagnosed disability is as 
likely as not due to injury sustained 
during his active service, to include a 
parachuting injury during active service.  

The examiner should provide a clinical 
rationale for his or her opinions, and 
should identify and discuss the relevant 
medical evidence, including all pertinent 
private and VA records, and lay evidence 
of record.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.  

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims of 
service connection in light of all 
pertinent evidence and legal authority and 
addressing all relevant theories of 
entitlement.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and affords them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the remanded matters, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeal  


 Department of Veterans Affairs


